Exhibit 4.11 Number ZTM 2272 Shares COMMON STOCK Z TRIM HOLDINGS, INC. INCORPORATED UNDER THE LAWS OF THE STATE OF ILLINOIS SEE REVERSE FOR CERTAIN CUSIP 988$.00005 This Certifies that is the owner of FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK OF Z Trim Holdings, Inc. transferable on the books of the Corporation in person or by duly authorized attorney upon surrender of this certificate properly endorsed. This certificate and the shares represented hereby are subject to the laws of the State of Illinois, and to the Certificate of Incorporation and Bylaws of the Corporation, as now or hereafter amended. This certificate if not valid unless countersigned and registered by the Transfer Agent Registrar. WITNESS the facsimile seal of the Corporation and the signatures of its duly authorized officers. DATED Steve Cohen PRESIDENT Z Trim Holdings, Inc. CORPORATE SEAL ILLINOIS Brian Chaiken CHIEF FINANCIAL OFFICER AUTHORIZED SIGNATURE BY REGISTRAR The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM
